 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID FALLS,                                       Case No. 1:19-cv-00441-SAB (PC)
12                       Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                         CAUSE IN WRITING WHY ACTION
13           v.                                          SHOULD NOT BE DISMISSED FOR
                                                         FAILURE TO PROSECUTE AND FAILURE
14    A. ARREDONDO, et al.,                              TO OBEY A COURT ORDER
15                       Defendants.                     (ECF No. 10)
16                                                       FOURTEEN (14) DAY DEADLINE
17

18          Plaintiff David Falls is a state prisoner proceeding pro se and in forma pauperis in this
19   civil rights action pursuant to 42 U.S.C. § 1983.
20          On August 26, 2019, the Court screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable claim against Defendant Arredondo, in his individual capacity, for excessive
22   force in violation of the Eighth Amendment, but failed to state any other cognizable claims
23   against any other defendants. (ECF No. 10.) The Court ordered Plaintiff to either file a first
24   amended complaint or notify the Court in writing of his willingness to proceed only on the
25   cognizable claims, within thirty (30) days from the date of service of the order. (Id.)
26          However, Plaintiff has not filed a first amended complaint, notified the Court in writing of
27   his willingness to proceed only on the claims found cognizable by the Court, or otherwise
28
                                                         1
 1   communicated with the Court, and the time in which to do so has passed.

 2            Accordingly, it is HEREBY ORDERED that, within fourteen (14) days from the date of

 3   service of this order, Plaintiff shall show cause in writing why the instant action should not be

 4   dismissed for Plaintiff’s failure to comply with the Court’s August 26, 2019 screening order and

 5   failure to prosecute. Plaintiff can comply with this order to show cause by filing a first amended

 6   complaint in compliance with the Court’s August 26, 2019 screening order or by notifying the

 7   Court in writing of his willingness to proceed only on the claims found to be cognizable by the

 8   Court. Plaintiff is warned that failure to comply with this order will result in a recommendation

 9   to a district judge that the instant action be dismissed for failure to prosecute and failure to obey a

10   court order.

11
     IT IS SO ORDERED.
12

13   Dated:     October 29, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
